               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                 Crim. Action No.: 1:20CR74-3
                                                      (Judge Kleeh)

MICHAEL ALCENDOR,

                 Defendant.

                ORDER ADOPTING MAGISTRATE JUDGE'S
 AMENDED REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY IN
       FELONY CASE [DKT. NO. 575], ACCEPTING GUILTY PLEA,
                AND SCHEDULING SENTENCING HEARING

     On   June    7,   2021,    the     Defendant,      Michael   Alcendor

(“Alcendor”),    appeared   before    United   States   Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Counts One, Ten, and Thirty-Four of the Indictment, without a

written plea agreement.     Count One charges him with Conspiracy to

Distribute Controlled Substances, in violation of Title 21, United

States Code, Sections 846, 841(a)(1), and 841(b)(1)(C).           Count Ten

charges him with Distribution of Fentanyl, in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(1)(C). Count

Thirty-Four charges him with Possession with Intent to Distribute

Methamphetamine, in violation of Title 21, United States Code,

Sections 841(a)(1) and 841(b)(1)(C).

     Alcendor stated that he understood that the magistrate judge

is not a United States District Judge, and Alcendor consented to
USA v. ALCENDOR                                                      1:20CR74-3
                  ORDER ADOPTING MAGISTRATE JUDGE'S
AMENDED REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY IN FELONY
             CASE [DKT. NO. 575], ACCEPTING GUILTY PLEA,
                  AND SCHEDULING SENTENCING HEARING

pleading before the magistrate judge.              The parties also placed

onto the record certain stipulations and nonbinding sentencing

recommendations pursuant to the plea agreement. [ECF No. 575].

This Court referred Alcendor’s plea of guilty to the magistrate

judge for the purpose of administering the allocution, pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether   the   plea   was   knowingly      and   voluntarily    entered,    and

recommending to this Court whether the plea should be accepted.

     Based upon Alcendor’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis   for   the   plea   existed,   the    magistrate   judge    found    that

Alcendor was competent to enter a plea, that the plea was freely

and voluntarily given, that Alcendor was aware of the nature of

the charges against him and the consequences of his plea, and that

a factual basis existed for the tendered plea.                  The magistrate

judge issued a Report and Recommendation Concerning Plea of Guilty

in Felony Case (“R&R”) [Dkt. No. 575] finding a factual basis for

the plea and recommending that this Court accept Alcendor’s plea

of guilty to Counts One, Ten, and Thirty-Four of the Indictment.

     The magistrate judge remanded Defendant to the custody of the

United States Marshals Service.
                                      2
USA v. ALCENDOR                                                  1:20CR74-3
                  ORDER ADOPTING MAGISTRATE JUDGE'S
AMENDED REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY IN FELONY
             CASE [DKT. NO. 575], ACCEPTING GUILTY PLEA,
                  AND SCHEDULING SENTENCING HEARING

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.       He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.        Neither Alcendor nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s amended

R&R [Dkt. No. 575], provisionally ACCEPTS Alcendor’s guilty plea,

and ADJUDGES him GUILTY of the crimes charged in Counts One, Ten,

and Thirty-Four of the Indictment.

     Additionally, this Court TERMINATES the pending R&R. [Dkt.

No. 573].

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The   Probation   Officer   shall   undertake   a   presentence

investigation of Alcendor, and prepare a presentence investigation

report for the Court;
                                    3
USA v. ALCENDOR                                               1:20CR74-3
                  ORDER ADOPTING MAGISTRATE JUDGE'S
AMENDED REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY IN FELONY
             CASE [DKT. NO. 575], ACCEPTING GUILTY PLEA,
                  AND SCHEDULING SENTENCING HEARING

     2.     The Government and Alcendor shall each provide their

narrative descriptions of the offense to the Probation Officer by

July 9, 2021;

     3.      The presentence investigation report shall be disclosed

to Alcendor, his counsel, and the Government on or before September

7, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.      Counsel may file written objections to the presentence

investigation report on or before September 21, 2021;

     5.      The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

October 5, 2021; and

     6.      Counsel may file any written sentencing memorandum or

statements     and   motions   for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

October 19, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge
                                     4
USA v. ALCENDOR                                                 1:20CR74-3
                  ORDER ADOPTING MAGISTRATE JUDGE'S
AMENDED REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY IN FELONY
             CASE [DKT. NO. 575], ACCEPTING GUILTY PLEA,
                  AND SCHEDULING SENTENCING HEARING

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Alcendor on

November 4, 2021, at 2:30 p.m., at the Clarksburg, West Virginia

point of holding court.       If counsel anticipates having multiple

witnesses   or    an   otherwise   lengthy   sentencing   hearing,   please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

     DATED: June 29, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
